DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on November 4, 2021, in which claims 1-3 and 6-15 have been amended and claims 4-5 have been cancelled. Claims 1-3 and 6-15 are currently pending and are presently under consideration.
	Claims 1-3 and 6-15 are currently rejected.

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed on November 4, 2021, with respect to 35 U.S.C. §§ 112(f) have been fully considered and are persuasive.  The claims are no longer to be interpreted under 35 U.S.C. § 112(f). 
Applicant’s arguments with respect to claim limitations “module execution part” and “module management part” have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection for these limitations has been withdrawn. 
However, the claim limitations “base processing” and “customization processing,” remain broad and undescriptive, therefore the 35 U.S.C. § 112(b) rejection is maintained. For purposes of examination, these limitations have been interpreted to mean a processing of data.
Applicant’s arguments with respect to claim(s) 1-3 and 6-15 regarding 35 U.S.C. §§ 102 and 103 have been considered but are moot because the amendments to the claims necessitate a new ground of rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “an additional function,” which is defined in [0025] of the specification of the instant application as “automatic parking.” Claims 1, 6, and 7 recite “a basic function,” which is also defined as “automatic parking” in [0024] of the instant specification. Appropriate correction or clarification is required for consistency in the claim language.
	Claims 1, 2, 6-7, 9, 11-12, and 14 recite the limitation “base processing.” This limitation is broad and unclear. For purposes of examination, “base processing” has been interpreted to mean processing of data.
	Claims 1-2, 6-9, 13, and 15 recite the limitation “customization processing.” This limitation is broad and unclear. For purposes of examination, “customization processing” has been interpreted to mean processing of data of the state of the vehicle, as discussed in [0025] of the instant specification.
	Dependent claims 2-3 and 10 are rejected because they carry over the deficiencies of the independent claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. (U.S. Patent Application Publication No. 20170197615 and hereinafter, “Elie”) in view of Tavares Coutinho (U.S. Patent Application Publication No. 20180376357 and hereinafter, “Coutinho”).

Regarding claim 1, Elie teaches the vehicle control device provided to carry out:
control of module execution, a plurality of module groups, and data management to manage data of the module groups in a vehicle
Elie [0004] discloses a controller configured to generate steering commands for a vehicle in a parking lot.
Elie [0021] discloses machine-readable instructions for processing the data.
the vehicle control device comprising a processor configured to carry out operations comprising: controlling base processing to output a state transition command for operating a predetermined basic function on a basis of data from data management and from a customization processing to output a state transition command for operating an additional function, wherein the predetermined basic function includes a parking route following function, a parking route generation function and a parking space search function, wherein the additional function includes an obstacle detection function, a parking route following function, and a parking route generation function, wherein the obstacle detection function is configured to detect stationary objects, and moving objects, wherein the moving object indicates a pedestrian, a bicycle, a motorcycle, and another vehicle;
Elie [0003] discloses parking a vehicle in a parking lot in defined parking spots by following a path into one of the spots.
Elie [0013] discloses a system and method for autonomous valet parking using plenoptic cameras and reverse perpendicular parking a vehicle via a vehicle controller.
Elie [0037] discloses a controller may identify static objects (e.g., curbs, parked cars, light poles) and dynamic objects (e.g., pedestrians, another moving car) using map or camera data.
Elie in combination with Coutinho teaches:
and perform state determination processing to determine a current state on a basis of a command from the base processing and a command from the customization processing, determine a start command or a stop command of the module groups on a basis of the determined state, and output the command for the data management.
Coutinho [0062] discloses that the autonomous functionalities may control and navigate, thereby commanding, the vehicle to start or stop based on data such as congested travel routes, accidents, or other obstacles along a road. 
Coutinho [0143] discloses determining a current state of operation (e.g., charging state, transporting state, parking state).
Coutinho [0199] discloses that transitions between operating modes and the turning-on/turning-off of the operating states may be influenced by specific AV context and types of data being gathered, processed, and/or communicated by the AV.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking disclosed in Elie to incorporate a start and stop command and determining states of operation, as taught in Coutinho, in order to enhance the knowledge that vehicle managers have about the environment and conditions in which the vehicles operate to better plan, allocate, and manage vehicle operations and logistics (Coutinho [0061]).

Regarding claim 2, Elie in combination with Coutinho teaches the vehicle control device according to claim 1, wherein Coutinho teaches:
a final state transition is formed on a basis of the state transition command of the base processing and the state transition command of the customization processing.  
Coutinho [0143] discloses determining a current state of operation (e.g., charging state, transporting state, parking state).
Coutinho Fig. 7A depicts the final states on the basis of state transitions (see annotated Fig. 7A provided below).

    PNG
    media_image1.png
    543
    700
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate a final state, as taught in Coutinho, in order to give clear feedback that the vehicle has been parked.

Regarding claim 3, Elie in combination with Coutinho teaches the vehicle control device according to claim 2, wherein Coutinho teaches:
the processor is configured to carry out the state determination processing to output a current state, and to output start command and a stop command.  
Coutinho [0034] discloses requesting the initiation, thereby outputting a start command, for the parking system.
Coutinho [0143] discloses determining a current state of operation (e.g., charging state, transporting state, parking state).
Coutinho [0154] discloses determining a current context state based on the global context of the AV at a particular point in time.


Regarding claim 6, Elie in combination with Coutinho teaches the vehicle control device according to claim 1, wherein Elie teaches:
the operations further comprise controlling a state transition for the base processing designed in advance to output the state transition command for operating the basic function
Elie [0013] discloses controlling a vehicle to specifically reverse perpendicularly park, identify available parking spaces, and control the vehicle to park in the available space.
carrying out the customization processing to output the state transition command for operating the additional function
Elie [0029] discloses a plenoptic camera that is configured to detect objects, and processing the sensor data by analyzing occupied and unoccupied regions to determine parking locations.
Elie [0013] discloses that plenoptic camera data is used in the autonomous parking by generating depth maps and determining distances between the vehicle and objects surrounding the vehicle. Elie further discloses that a controller may control the vehicle to navigate to, and park in the desired parking space by travelling through the unoccupied regions of the occupancy map.
Elie in combination with Coutinho teaches:
and providing a predetermined final state transition by virtually integrating the state transition of the base processing and the state transition of the customization processing.
Coutinho Fig. 7A depicts the final states on the basis of state transitions (see annotated Fig. 7A provided below).

    PNG
    media_image1.png
    543
    700
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate a final state, as taught in Coutinho, in order to give clear feedback that the vehicle has been parked.

Regarding claim 7, Elie in combination with Coutinho teaches the vehicle control device according to claim 1, wherein Elie teaches:
the base processing causes a state transition designed in advance to output the state transition command for operating the basic function
Elie [0013]-[0014] discloses that a vehicle controller may autonomously control vehicle propulsion and control steering of the vehicle into an available parking space.
The Examiner notes that autonomously controlling the vehicle propulsion and steering indicates outputting a state transition command for operating the basic function of automatic parking.
the customization processing causes another state transition to change dynamically, and the state determination processing forms a desired final state transition by virtually integrating the state transition of the base processing and the state transition of the customization processing by the state determination processing.  
Elie [0013] discloses that the vehicle controller identifies a desired parking space and controls the vehicle to navigate to, and park in the desired parking space.

Regarding claim 8, Elie in combination with Coutinho teaches the vehicle control device according to claim 7, wherein Coutinho teaches:
the dynamically changing state transition of the customization processing is an artificial intelligence or a learning function. 
Coutinho [0097]-[0098] discloses that the system supports dynamic management of AVs (e.g., object detection, path planning, operation, control, and management) through machine learning or artificial intelligence techniques. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate machine learning or artificial intelligence, as taught in Coutinho, to ensure that the AV decisions are accurate and synchronized (Coutinho [0102]).

Regarding claim 9, Elie in combination with Coutinho teaches the vehicle control device according to claim 8, wherein Elie teaches:
the state determination processing determines the state transition of the customization processing as a final state transition with respect to a situation that the state transition is not defined as the state transition of the base processing.  
Elie [0013] discloses that plenoptic camera data is used in the autonomous parking by generating depth maps and determining distances between the vehicle and objects surrounding the vehicle. Elie further discloses that a controller may control the vehicle to navigate to, and park in the desired parking space by travelling through the unoccupied regions of the occupancy map.
Elie [0026] discloses input devices that may receive input modification or updates to information referenced by the parking system.
Elie [0032] discloses detecting an object and determining one or more drivable paths for the vehicle based on the occupancy zone of the detected object. 

Regarding claim 10, Elie in combination with Coutinho teaches the vehicle control device according to claim 1, wherein Coutinho teaches:
the operations further comprise: when data of the data management deviates from a prescribed range
Coutinho [0097] discloses using thresholds to define whether or not to use the collected data.
performing error judgement processing to detect which detects an abnormality of module management and the data management and discriminate a type of the abnormality.  
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate diagnosing anomalies, as taught in Coutinho, in order to increase reliability and make more robust with regard to failures or other disturbances (Coutinho [0023]).

Regarding claim 11, Elie in combination with Coutinho teaches the vehicle control device according to claim 10, wherein Coutinho teaches:
when the error judgement processing determines that the data management part is in an abnormal state on a basis of the data of the data management part not relating to the base processing, the state determination processing is redefined such that only the state transition command by the base processing is determined as a final state transition.  
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate diagnosing anomalies, as taught in Coutinho, in order to increase reliability and make more robust with regard to failures or other disturbances (Coutinho [0023]).

Regarding claim 12, Elie in combination with Coutinho teaches the vehicle control device according to claim 11, wherein Coutinho teaches:
when the error judgement processing redefines a state determination when it is determined that the data management is in an abnormal state on a basis of the data of the data management not relating to the base processing, the state determination processing outputs the start command and the stop command with a state transition by the base processing as a final state transition.  
Coutinho [0062] discloses that the autonomous functionalities may control and navigate, thereby commanding, the vehicle to start or stop based on data such as congested travel routes, accidents, or other obstacles along a road. 
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate diagnosing anomalies, as taught in Coutinho, in order to increase reliability and make more robust with regard to failures or other disturbances (Coutinho [0023]).

Regarding claim 13, Elie in combination with Coutinho teaches the vehicle control device according to claim 10, wherein Coutinho teaches:
when the state transition of the customization processing becomes the final state transition, the error judgement processing specifies corresponding data to be updated for data management processing based on the start command output by the state determination processing and diagnoses an abnormality of the corresponding data.  
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
Coutinho Fig. 7A depicts the final states on the basis of state transitions (see annotated Fig. 7A provided below).

    PNG
    media_image1.png
    543
    700
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking disclosed in Elie to incorporate a start and stop command and determining states of operation, as taught in Coutinho, in order to enhance the knowledge that vehicle managers have about the environment and conditions in which the vehicles operate to better plan, allocate, and manage vehicle operations and logistics (Coutinho [0061]).

Regarding claim 14, Elie in combination with Coutinho teaches the vehicle control device according to claim 13, wherein Coutinho teaches:
when the corresponding data deviates from a prescribed range, the error judgement processing redefines a state determination part such that only the state transition command by the base processing is determined as a final state transition.  
Coutinho [0062] discloses that the autonomous functionalities may control and navigate, thereby commanding, the vehicle to start or stop based on data such as congested travel routes, accidents, or other obstacles along a road. 
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate diagnosing anomalies, as taught in Coutinho, in order to increase reliability and make more robust with regard to failures or other disturbances (Coutinho [0023]).

Regarding claim 15, Elie in combination with Coutinho teaches the vehicle control device according to claim 14, wherein Coutinho teaches:
when the corresponding data deviates from a prescribed range, the error judgement processing feeds back the abnormality for the customization processing.   
Coutinho [0099] discloses detecting anomalies in algorithms in use in AVs and discriminating that data by sending information about the anomalies to a cloud, or performing corrections or adjustments to the algorithms and sending such corrections or adjustments back to the AVs.
The Examiner notes that sending corrections and adjustments back to the AVs indicates processing feedback.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated parking system disclosed in Elie to incorporate diagnosing anomalies, as taught in Coutinho, in order to increase reliability and make more robust with regard to failures or other disturbances (Coutinho [0023]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662